DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 02/18/2021 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 14-18, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because, while the amended claim 14 now recites  a step of ‘maintaining the layer of magnetic fluid…by maintaining proximity of the magnet to the surface’, the original specification does not provide sufficient and adequate support for this feature, but rather describes varying the magnetic field as desired by adjusting a number of relevant criteria [including the distance to the magnet] so that the ‘characteristics of the magnetic surfaces can be effectively tuned’. Furthermore, the original specification does not appear to describe a step of ‘exposing’ the surface to droplets of water as part of the claimed method ‘for improving icephobicity of a material’ [such improvement is rather disclosed as being achieved via the steps of ‘depositing’ and ‘placing’ as recited. Instead, the original specification describes such ‘exposing’ as part of a related but distinct method of controllably moving the droplets that requires actuation of local heat sources. Therefore, the instant claim, as amended, is not commensurate in scope with the original specification.  
6.	Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 14, it is unclear from the claim language how the ‘oil-based’ fluid can be configured as a ‘magnetic’ one, in the absence of ferromagnetic particles suspended in the oil.  
Claim Rejections - 35 USC § 103


7.	Claims 14-18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over by Smith et al.  [US 20130034695]. 
	With respect to claims 14-16, Smith et al. discloses a method of modifying surfaces of a material such that ‘they are useful for minimizing the formation and adhesion of frost or ice’ [improving ‘icephobicity’-see paragraph [0060]], where, as illustrated in Figure 1c, a layer of a magnetic liquid126 immiscible with water layer [droplets’] 128, is deposited on a surface of a solid material 122 and where the liquid 126 ‘may be any type of liquid that is capable of providing the desired non-wetting properties. For example, the impregnating liquid 126 may be oil-based … ferro fluid, or a magneto-rheological … fluid-see paragraphs [0051], [0054]. 
While Smith describes the magnetic fluid layer 126 being held by the magnetized fluid coated surface 122 due to the texture / roughness, rather than by a magnet, it would have been clearly within the ordinary skills of an artisan to have modified the invention of Smith by having employed a magnet, to have additional capabilities to attract the magnetically sensitive fluid 126 to the solid surface, to further improve ‘ice phobicity’ if needed, depending on particular goals of the material applications. Referring to claims 17-18, it would have been also within an obvious engineering choice to have varied the layer thickness, as well as the strength of the magnetic field within wide ranges of values [including those recited], depending on particular goals of surface treatment, in order to optimize result effecting parameters and diversify the surface characteristics to be achieved. 
Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘magnetized fluid coated surface’ that is ‘exposed to droplets’ as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Response to Arguments

9.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   
Conclusion

10.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798